Citation Nr: 0719257	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  00-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for rectal 
fissures/fistula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Previously, on appeal before the Board in February 2001, the 
Board remanded the case for additional development, to 
include providing a VA examination to ascertain the likely 
etiology of the veteran's current rectal fissures/fistula.  
After readjudication by the Appeals Management Center (AMC) 
the Board denied the veteran's claim in March 2005.  
Thereafter the veteran timely appealed this adverse 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's March 2005 
decision and remanded the case for additional development and 
readjudication in April 2007.   

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, and consistent with the Court's April 
2007 Order, the Board must ensure the RO's compliance with 
its February 2001 Remand and obtain a medical examination 
complete with a nexus opinion determining the likelihood of a 
causal connection, if any, between the veteran's current 
rectal fissures/fistula and his active service or any 
incident thereof.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  Also 
pursuant to the Court's Order, the examiner must be informed, 
and he or she must acknowledge, that the veteran is competent 
to testify as to the symptomatology he claims to have 
experienced in 1974.  (incorporating Joint Motion for Remand, 
which directs the Board to instruct the examiner that the 
veteran is competent to testify as to symptomatology).   


Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
examination to determine the etiology 
of his current rectal fissures or 
fistulas.  The examiner must be 
informed, and he or she must 
acknowledge in the examination report, 
that the veteran is competent to 
testify as to the symptomatology he 
claims to have experienced in 1974.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran 
(to include treatment history), the 
physical examination, any laboratory 
tests that are deemed necessary, and 
any additional specialty examinations 
that are warranted, the clinician is 
requested to answer the following 
question:

Is it as least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current rectal fissures or fistula 
are causally related to his active 
service or any incident thereof, 
to include an incident that he 
alleges occurred during his 
service separation examination 
where the examiner "nicked" or 
cut him in such a way as to result 
in a rectal fissure or fistula? 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).







